DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an edge of the external portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because in claims 7-8, there are “a first external portion” and “a second external portion”, it is unclear which portion it refers to. Thereby as being indefinite, claim 9 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "an edge of the external portion" to be --an edge of the first external portion--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2010/0053512, hereinafter “Taniguchi”). 
Regarding claim 1, Taniguchi discloses a display device (Figures 1-3; see Paragraphs [0035]-[0037] identifying the embodiment shown in Figures 1-3) comprising:
a display area (10a; Paragraph [0048]);
a non-display area (52a, 53a; Paragraph [0051]) surrounding the display area (see Figures 1-3) and including a sealing area (52a);
a first substrate (10, 104, 14, 9; Paragraphs [0052], [0054]) including a center portion (portion in 10a) including a portion in the display area and an external portion (portion in 52a and 53a) including a portion in the sealing area;
a second substrate (20, 53, 4, 23, 27, 24, 21; Paragraphs [0059]-[0060], [0065]) including a center portion (portion in 10a) including a portion in the display area and an external portion (portion in 52a and 53a) including a portion in the sealing area; and
a sealing portion (52, 56; Paragraph [0050]) between the first substrate and the second substrate and in the sealing area,
wherein a thickness of the center portion of the first substrate is different from a thickness of the external portion of the first substrate (see Figure 3; Paragraph [0067]), and
a thickness of the center portion of the second substrate is different from a thickness of the external portion of the second substrate (see Figure 3; Paragraph [0067]).

Regarding claim 2, Taniguchi discloses the limitations of claim 1 above, and further discloses wherein the thickness of the center portion of the first substrate is greater than the thickness of the external portion of the first substrate (see Figure 1; Paragraph [0067]).

Regarding claim 4, Taniguchi discloses the limitations of claim 1 above, and further discloses wherein the thickness of the center portion of the second substrate is greater than the thickness of the external portion of the second substrate (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Wang et al. (US 2018/0083086, hereinafter “Wang”).
Regarding claim 3, Taniguchi discloses the limitations of claim 2 above. 
Taniguchi does not disclose that the thickness of the center portion of the first substrate is from 0.3 mm to 0.4 mm, and the thickness of the external portion of the first substrate is equal to or less than 0.25 mm.
However, Wang teaches a display apparatus (Figures 2 and 4-5) comprising: a display region of a substrate (25 on 20) and an external region of the substrate (24 on 20), wherein  a thickness of the external region of the substrate is about 0.2 mm (Figure 2 and Paragraph [0053]), wherein a thickness of the display region of the substrate is larger than a thickness of the external region of the substrate (Figure 2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first substrate as disclosed by Taniguchi with the teachings of Wang, wherein the thickness of the center portion of the first substrate is from 0.3 mm to 0.4 mm, and the thickness of the external portion of the first substrate is equal to or less than 0.25 mm, for the purpose of having a groove and arranging a driver IC therein to make the display apparatus lighter and thinner, while considering the strength requirement of the package cover plate in the frame region and the display region (Wang: Paragraph [0061]).

Regarding claim 5, Taniguchi discloses the limitations of claim 4 above. 
Taniguchi does not disclose that the thickness of the center portion of the second substrate is from 0.3 mm to 0.4 mm, and the thickness of the external portion of the second substrate is equal to or less than 0.25 mm.
However, Wang teaches a display apparatus (Figures 2 and 4-5) comprising: a display region of a substrate (25 on 20) and an external region of the substrate (24 on 20), wherein  a thickness of the external region of the substrate is about 0.2 mm (Figure 2 and Paragraph [0053]), where a thickness of the display region of the substrate is larger than a thickness of the external region of the substrate (Figure 2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second substrate as disclosed by Taniguchi with the teachings of Wang, wherein the thickness of the center portion of the second substrate is from 0.3 mm to 0.4 mm, and the thickness of the external portion of the second substrate is equal to or less than 0.25 mm, for the purpose of having a groove and arranging a driver IC therein to make the display apparatus lighter and thinner, while considering the strength requirement of the package cover plate in the frame region and the display region (Wang: Paragraph [0061]).

Regarding claim 6, Taniguchi discloses the limitations of claim 1 above, and Taniguchi further discloses wherein the external portion of the first substrate includes a first external portion and a second external portion on two opposite sides along a horizontal direction of the center portion of the first substrate (see 52a on two opposite sides in a horizontal direction in Figure 2).
Taniguchi does not disclose that the thickness of the first external portion of the first substrate is different from the thickness of the second external portion of the first substrate.
However, Wang teaches a display apparatus (Figures 2 and 4) includes a first external portion and a second external portion of a substrate (Figure 4; see external portions of substrate 20 in frame region 24, where a first external portion has groove 21, and a second external portion does not have a groove), where the first external portion of the substrate is different from the thickness of the second external portion of the substrate (Figure 4; Paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify one of substrates as disclosed by Taniguchi with the teachings of Wang, wherein the thickness of the first external portion of the first substrate is different from the thickness of the second external portion of the first substrate, for the purpose of arranging a driver IC within the groove to make the display apparatus lighter and thinner (Wang: Paragraph [0061]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Zhang (US 2021/0036071).
Regarding claim 10, Taniguchi discloses a display device (Figures 1-3; see Paragraphs [0035]-[0037] identifying the embodiment shown in Figures 1-3 comprising:
a display area (10a; Paragraph [0048]);
a non-display area (52a, 53a; Paragraph [0051]) surrounding the display area (see Figures 1-3) and including a sealing area (52a);
a first substrate (10, 104, 14, 9; Paragraphs [0052], [0054]) including a center portion (a portion in 10a) including a portion in the display area and an external portion (a portion in 52a and 53a) including a portion in the sealing area;
a second substrate (20, 53, 4, 23, 27, 24, 21; Paragraphs [0059]-[0060], [0065]) including a center portion (a portion in 10a) including a portion in the display area and an external portion (a portion in 52a and 53a) including a portion in the sealing area; and
a sealing portion (52, 56; Paragraph [0050]) between the first substrate and the second substrate and in the sealing area; and
a thickness of the center portion of the first substrate is different from a thickness of the external portion of the first substrate (see Figure 3; Paragraph [0067]), and
a thickness of the center portion of the second substrate is different from a thickness of the external portion of the second substrate (see Figure 3; Paragraph [0067]).
Taniguchi does not disclose
an optical element on a lower side of the first substrate,
wherein the center portion of the second substrate includes at least one recess portion on one side facing the first substrate,
the optical element is at a portion corresponding to the recess portion,
However, Zhang teaches a display panel (Figures 1-3), comprising: an optical element (20; Paragraph [0039] “camera 20”) on a lower side of a first substrate (lower side of 140; Paragraphs [0040]-[0041]),
wherein a display portion of a second substrate includes at least one recess portion on one side facing the first substrate (Figures 1-3, display area 11 of substrate 110 includes recess 111; Paragraphs [0031], [0039]),
the optical element is at a portion corresponding to the recess portion (Figure 2; Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device with the teachings of Zhang, wherein an optical element on a lower side of the first substrate, wherein the center portion of the second substrate includes at least one recess portion on one side facing the first substrate, the optical element is at a portion corresponding to the recess portion, for the purpose of placing a camera in the display area to realize a real full screen (Zhang: Paragraph [0005]), and according to an aesthetic preference as a simple substitution of one known configuration for another (MPEP 2143 I B).

Regarding claim 11, Taniguchi as modified by Zhang discloses the limitations of claim 10 above, and Taniguchi further discloses wherein each of the thicknesses of the center portions of the first substrate and the second substrate are greater than each of the thicknesses of the external portions of the first substrate and the second substrate (Figures 3-4; Paragraph [0067]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Zhang, and in further view of Lee (US 2016/0170249).
Regarding claim 15, Taniguchi as modified by Zhang discloses the limitations of claim 10 above.
Taniguchi does not disclose that the first substrate and the second substrate include a cutting line at the sealing area.
However, Lee teaches a display device (Figures 1-8) comprising: a first substrate (112, 460, 450, 21), a second substrate (420, 410, 111) and cutting lines (Figures 7-9, CUTTING LINE; Paragraphs [0108]-[0109]) at a sealing area (the area where 430 is disposed).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Taniguchi with the teachings of Wang `781, wherein the first substrate and the second substrate include a cutting line at the sealing area, for the purpose of forming a unit panel and injecting a liquid crystal therein while considering different thicknesses of a substrate in the unit panel (Lee: Paragraphs [0087], [0105], [0108]-[0109]).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, and in further view of Park et al. (US 2019/0011605, hereinafter “Park”).
Regarding claim 16, Wang discloses a method for manufacturing a display apparatus (Figures 2 and 4-8; see Paragraphs [0016] and [0018]-[0022] identifying the embodiment shown in Figures 2 and 4-8), wherein
the display apparatus comprises: a substrate (20; Paragraph [0049]), a display region of the substrate (25 on 20) and an external region of the substrate (24 on 20),
wherein a thickness of the external region of the substrate is about 0.2 mm (Figure 2; Paragraph [0053]) and is less than a thickness of the display region of the substrate (Figures 2 and 4).
Wang does not disclose a recess portion of the substrate.
However, Zhang teaches a display panel (Figures 1-3) comprising: a lower portion of a substrate including a recess (display area 11 of substrate 110 includes recess 111; Paragraphs [0031], [0039]), to place an optical element therein (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display apparatus as disclosed by Wang with the teachings of Zhang, to have a recess portion of the substrate, for the purpose of placing a camera in the display area to realize a real full screen (Zhang: Paragraph [0005]), and according to an aesthetic preference as a simple substitution of one known configuration for another (MPEP 2143 I B).
Wang further fails to disclose the method comprises:
attaching a first acid-resistive film to an upper side of a substrate and a second acid-resistive film to a lower side of the substrate;
disposing a first metal pattern portion onto a portion of the first acid-resistive film and a second metal pattern portion onto a portion of the second acid-resistive film;
irradiating ultraviolet rays onto an upper side of an exposed portion of the first acid-resistive film where the first metal pattern portion is not on the first acid-resistive film and onto a lower side of an exposed portion of the second acid-resistive film where the second metal pattern portion is not on the second acid-resistive film;
removing the exposed portion of the first acid-resistive film and the exposed portion of the second acid-resistive film; and
etching a portion of the upper side of the substrate where the first acid-resistive film is removed, and etching a portion of the lower side of the substrate where the second acid-resistive film is removed,
wherein an external portion of the substrate corresponds to the portion of the substrate where the first acid-resistive film is removed, and
a recess portion of the substrate corresponds to the portion of the substrate where the second acid-resistive film is removed.
However, Park teaches a general method of fabricating a glass member for a display device (Figures 14-16; Paragraph [0102]), where the method comprising: 
attaching an acid-resistive film (410; Paragraph [0110]) to a side of a substrate (410 on 300);
disposing a pattern portion (800; Paragraph [0111]) onto a portion of the acid-resistive film (Figure 14);
irradiating ultraviolet rays (UV in Figure 15) onto a side of an exposed portion of the acid-resistive film where the metal pattern portion is not on the acid-resistive film (Paragraph [0114]);
removing the exposed portion of the acid-resistive film (Figure 16; Paragraph [0115]); 
etching a portion of the side of the substrate where the acid-resistive film is removed (Figure 17; Paragraph [0117]); and
a recess portion of the substrate corresponds to the portion of the substrate where the acid-resistive film is removed (Figures 15-16; Paragraph [0115]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method as disclosed by Wang with the teachings of Park, wherein the method comprises: attaching a first acid-resistive film to an upper side of a substrate and a second acid-resistive film to a lower side of the substrate; disposing a first metal pattern portion onto a portion of the first acid-resistive film and a second metal pattern portion onto a portion of the second acid-resistive film; irradiating ultraviolet rays onto an upper side of an exposed portion of the first acid-resistive film where the first metal pattern portion is not on the first acid-resistive film and onto a lower side of an exposed portion of the second acid-resistive film where the second metal pattern portion is not on the second acid-resistive film; removing the exposed portion of the first acid-resistive film and the exposed portion of the second acid-resistive film; and etching a portion of the upper side of the substrate where the first acid-resistive film is removed, and etching a portion of the lower side of the substrate where the second acid-resistive film is removed, wherein an external portion of the substrate corresponds to the portion of the substrate where the first acid-resistive film is removed, and a recess portion of the substrate corresponds to the portion of the substrate where the second acid-resistive film is removed, for the purpose of providing a glass member in a display apparatus with an improved mechanical strength property by using an acid-resistive film as a protective layer which is curable but does not react with an etching solution (Park: Paragraphs [0064], [0110], [0115]).

Regarding claim 17, Wang as modified by Zhang and Park discloses the limitations of claim 16 above, and Wang further discloses wherein the substrate includes a display area (25) for displaying an image (Paragraph [0022]) and a non-display area (24) surrounding the display area (Figure 5), and
the external portion of the substrate is in the non-display area (Figure 5).

Regarding claim 18, Wang as modified by Zhang and Park discloses the limitations of claim 17 above, and Wang further discloses wherein a thickness of the external portion of the substrate is formed to be equal to or less than 0.25 mm (Figure 2 and Paragraph [0053] “0.2 mm”).

Regarding claim 19, Wang as modified by Zhang and Park discloses the limitations of claim 17 above, and Zhang teaches wherein the recess portion of the substrate is formed in the display area (display area 11 of substrate 110 includes recess 111; Paragraphs [0031], [0039]).

Regarding claim 20, Wang as modified by Zhang and Park discloses the limitations of claim 17 above, and Wang further discloses the substrate is made of glass (Paragraph [0046]).


Allowable Subject Matter
Claims 7-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Taniguchi as modified by Wang discloses the limitations of claim 6 above, and Taniguchi further discloses wherein the external portion of the second substrate includes a first external portion and a second external portion on two opposite sides along a horizontal direction of the center portion of the second substrate (see 52a on two opposite sides in a horizontal direction in Figure 2).
Wang discloses a display apparatus (Figures 2 and 4) comprises: a first external portion and a second external portion of a substrate (see Figure 4 where an external portion of substrate 20 has groove 21, and an external portion does not have a groove), wherein the first external portion of the substrate is different from the thickness of the second external portion of the substrate (Figure 4 and Paragraph [0060]).
However, Taniguchi and Wang fail to teach or disclose, in light of the specification, the combination of element, i.e., “the thickness of the first external portion of the first substrate is different from the thickness of the second external portion of the first substrate” as recited in claim 6 and “the thickness of the first external portion of the second substrate is different from the thickness of the second external portion of the second substrate” as recited in claim 7. Examiner further considered Nagami (US 2011/0216282), Kudo et al. (US 2019/0324310, hereinafter "Kudo") and Tsuboi et al. (US 2005/0174525, hereinafter "Tsuboi"). For example, Nagami teaches a display device (Figures 1-5) comprising: a first substrate (SUB2, BM, OC) and a second substrate (SUB1, MTL, PAS), in which a thickness of a display area of the first substrate is different from a thickness of an external portion of the first substrate (see Figures 3-5, where sealing material SL is disposed in contact holes SC in the external portion; Paragraph [0038]), but fails to teach the thickness of the first external portion of the first substrate is different from the thickness of the second external portion of the first substrate, and the thickness of the first external portion of the second substrate is different from the thickness of the second external portion of the second substrate. Taniguchi, Wang, Nagami, Kudo and Tsuboi, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 7.
Dependent claims 8-9 are allowable by virtue of their dependence on claim 7.
Regarding claim 12, Taniguchi as modified by Zhang discloses the limitations of claim 11 above, and Wang discloses a display apparatus (Figures 2 and 4-5) comprising: a display region of a substrate (25 on 20) and an external region of the substrate (24 on 20), wherein  a thickness of the external region of the substrate is about 0.2 mm (Figure 2 and Paragraph [0053]), and a thickness of the display region of the substrate is larger than the thickness of the external region of the substrate (Figure 2).
However, Taniguchi, Zhang and Wang fail to teach or disclose, in light of the specification “each of the thicknesses of the center portions of the first substrate and the second substrate is from 0.3 mm to 0.4 mm, and each of the thicknesses of the external portions of the first substrate and the second substrate is equal to or less than 0.25 mm”. Rather, Wang teaches thicknesses of external portions of one substrate are about 0.2 mm (Figures 2 and 4). Examiner further considered Nagami, Kudo and Tsuboi. For example, Nagami teaches a display device (Figures 1-5) comprising: a first substrate (SUB2, BM, OC) and a second substrate (SUB1, MTL, PAS), in which the thicknesses of external portions of the first substrate and the second substrate are lesser than the thicknesses of a display area of the first substrate and the second substrate, but does not teach the element as recited above. Wang also fails to teach that each of the thicknesses of the external portions of the first substrate and the second substrate is lesser than each of the thicknesses of the center portions of the first substrate and the second substrate. Taniguchi, Wang, Nagami, Kudo and Tsuboi, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.
Regarding claim 13, Taniguchi as modified by Zhang discloses the limitations of claim 10 above, and Taniguchi further discloses wherein the external portion of the first substrate includes a first external portion and a second external portion on two opposite sides along a horizontal direction of the center portion of the first substrate (see 52a on two opposite sides in a horizontal direction in Figure 2).
However, Taniguchi and Zhang fail to teach or disclose, in light of the specification, “the external portion of the second substrate includes a first external portion and a second external portion on two opposite sides along a horizontal direction of the center portion of the second substrate, a thickness of the first external portion of the first substrate is different from a thickness of the second external portion of the first substrate, and a thickness of the first external portion of the second substrate is different from a thickness of the second external portion of the second substrate”. Examiner further considered Wang, Nagami, Kudo and Tsuboi. For example, Wang teaches a display apparatus (Figures 2 and 4) includes a first external portion and a second external portion of one substrate (external portions of substrate 20 in frame region 24, where a first external portion has groove 21, and a second external portion does not have a groove), wherein the first external portion of the substrate is different from the thickness of the second external portion of the substrate (Figure 4; Paragraph [0060]), but fails to disclose the element as recited above. Taniguchi, Wang, Nagami, Kudo and Tsuboi, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 13.
Dependent claim 14 is allowable by virtue of their dependence on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871